MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Sep 30 2020, 9:03 am

court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT J.G.                               ATTORNEYS FOR APPELLEE
Joann M. Price Franklin                                   Curtis T. Hill, Jr.
Merrillville, Indiana                                     Attorney General of Indiana
                                                          Abigail R. Recker
ATTORNEY FOR APPELLANT C.T.                               Deputy Attorney General
                                                          Indianapolis, Indiana
Karyn Price
Crown Point, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Involuntary Termination of                         September 30, 2020
the Parent-Child Relationship of:                         Court of Appeals Case No.
                                                          20A-JT-437
P.F. and J.G. (Minor Children)
                                                          Appeal from the Lake Superior
and                                                       Court
J.G. (Father) and C.T. (Mother),                          The Honorable Thomas P.
Appellants-Respondents,                                   Stefaniak, Judge
       v.                                                 Trial Court Cause Nos.
                                                          45D06-1907-JT-186
Indiana Department of Child
                                                          45D06-1907-JT-187
Services,
Appellee-Petitioner,




Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020                  Page 1 of 24
                                    Case Summary and Issue
[1]   C.T. (“Mother”) is the mother of two children, P., born in 2009, and J., born in

      2015. P.’s father is J.F. and J.’s father is J.G. (“Father”). The parental rights of

      all three parents were terminated in one proceeding. J.F. did not appear at the

      termination hearing and does not participate in this appeal. Mother and Father

      independently appeal the termination of their parental rights, but we restate

      each of their issues as one: whether the juvenile court’s order is clearly

      erroneous.1 Concluding termination of Mother’s and Father’s parental rights is

      not clearly erroneous, we affirm.



                               Facts and Procedural History
[2]   Mother and Father resided together with P. and J. in Highland, Indiana. On

      December 8, 2017, Highland police officers responded to a call about a child

      running barefoot in the street. Officers found J. and identified his home, which

      they entered through the unlocked front door. Father was not in the home;

      Mother was there, but asleep. Officers yelled loudly but were unable to wake

      her. They were only able to rouse her when they physically shook her. Officers

      referred the family to the Department of Child Services (“DCS”), but Mother



      1
        Neither Mother nor Father filed an appendix that conforms with Indiana Appellate Rule 50(A). Neither
      appendix includes a copy of the chronological case summary as required by Rule 50(A)(2)(a). In fact,
      Father’s appendix contains only one of the documents set forth under Rule 50(A)(2), namely, the appealed
      order. It also includes selected pages of the transcript, but Rule 50(A)(2)(h) states that the appendix shall
      contain “any record material relied on in the brief unless the material is already included in the Transcript[.]” We
      would remind counsel to review and follow the appellate rules when submitting an appeal to this court in the
      future.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020                      Page 2 of 24
      and Father did not make themselves available to DCS for several weeks after

      this incident. Upon finally meeting with Mother on December 28, DCS

      assessment worker Tessa Brooks requested she submit to a drug screen, but she

      declined. DCS obtained an order compelling Mother to submit to an oral drug

      screen and a hair follicle test; the oral screen was positive for fentanyl and the

      hair follicle was positive for heroin, morphine, and codeine. Brooks also

      offered Father a drug screen when she met with him on January 5, 2019.

      Father refused but did admit to recently using opiates and marijuana. A later

      drug screen returned positive for fentanyl. DCS took emergency custody of

      both P. and J. on January 5 due to lack of appropriate supervision, substance

      use in the home, and concerns for their safety and welfare. The children were

      placed with their maternal grandmother (“Grandmother”).


[3]   Based on the events of December 8, the results of the drug screens, and the fact

      that DCS had been involved with the family previously when J. tested positive

      for heroin at birth, DCS filed a child in need of services (“CHINS”) petition for

      each child on January 9. At the initial hearing, Mother and Father were

      ordered to complete a substance abuse evaluation and a parenting assessment

      and follow all recommendations; complete random drug screens twice a week;

      participate in supervised visitations; and participate in individual therapy. The

      children were to remain with Grandmother.


[4]   At a hearing on May 14, Mother and Father admitted that the children were

      CHINS and the juvenile court adjudicated them accordingly and proceeded to

      disposition. DCS was awarded wardship of the children and they were to

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 3 of 24
      remain in relative care. Mother and Father were ordered to follow all

      recommendations from their substance abuse evaluations and parenting

      assessments; to submit to random drug screens twice a week; and to participate

      in individual therapy to address their substance abuse. Mother was also

      ordered to participate in an in-patient treatment program, and supervised visits

      were to continue at Grandmother’s home. The permanency plan was

      reunification with Mother.


[5]   Christina Olejnik was the permanency family case manager for the family from

      January of 2018 until February of 2019. During that year, Mother completed

      the substance abuse and parenting assessments and visited regularly with the

      children. She was mostly compliant with submitting to drug screens and

      completed the recommended parenting education. She was inconsistent with

      individual substance abuse therapy and went through eight or nine different

      treatment programs, attending each only briefly if at all. Father also completed

      the substance abuse and parenting assessments, completed parenting education,

      and visited with the children. He participated in the random drug screens but

      was inconsistent in participating in individual substance abuse therapy. He did

      complete a seven- to ten-day inpatient program but did not successfully

      complete several intensive outpatient programs. Olejnik described their pattern

      of compliance as:


              Typically, we would meet, have Child and Family Team
              Meetings, they would come up with a plan, then they would not
              follow through with that plan. And then typically right before
              court, they would talk about wanting to have a Team Meeting or

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 4 of 24
              getting into some type of treatment prior to the court hearing. . . .
              [After court hearings,] they would either admit that they had
              relapsed and used, or they would not follow through with those
              treatment programs.


      Transcript, Volume II at 78. Mother and Father were open with Olejnik “pretty

      much every month in explaining . . . what they had used and when they had

      used.” Id. When confronted with their drug screen results, they typically

      admitted to having used heroin, although they had been unaware in the

      beginning they were also getting fentanyl as “their dealer was supposed to just

      be giving them heroin[.]” Id. at 79. Although Mother and Father attended

      supervised visits and were appropriate and bonded with the children, their

      continued substance abuse, lack of follow through with treatment, and lack of

      commitment to making a lifestyle change was a concern for the length of time

      Olejnik had the case and she never considered transitioning the children back to

      them.


[6]   Katherine Pardonek offered individual substance abuse therapy to Mother for a

      year beginning in October 2018. The goal of the therapy was for Mother to

      obtain and then maintain her sobriety and work through the emotional distress

      that both causes and is caused by her substance abuse issues. Mother’s

      participation was inconsistent; she only successfully met with Pardonek for

      fifteen sessions out of the over 100 sessions they should have had. And because

      of her inconsistency, her progress was minimal.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 5 of 24
[7]   After a periodic case review and permanency hearing in July of 2019, at which

      the juvenile court heard evidence that Mother and Father continued to

      consistently test positive for heroin and fentanyl and to be removed from

      treatment programs for noncompliance, the court changed the permanency plan

      to termination of parental rights and adoption of the children by Grandmother.


[8]   On July 31, 2019, DCS filed a petition for involuntary termination of Mother’s

      and Father’s rights to the children. The parties appeared for a hearing on

      January 15, 2020. Theresa Abell, who became the family case manager in

      October 2019, testified that both Mother and Father had completed intensive

      outpatient treatment programs since she took over the case, but Mother had

      then tested positive for fentanyl in December 2019 and had not participated in

      further drug screens and Father had refused drug screens in December of 2019

      and January of 2020.


[9]   Mother testified she began using marijuana when she was a teenager and had

      been using heroin for approximately six years. She unwittingly began taking

      fentanyl when it was cut into her heroin. The longest she has been drug-free

      since she began using was one year, after DCS was involved with the family the

      first time. Mother admitted she continued to use heroin and fentanyl during

      this case despite participating to varying degrees in nearly a dozen treatment

      programs. At the end of 2019, Mother completed the eighteen sessions of an

      intensive outpatient treatment program but did not attend any of the twelve step

      meetings that are also required to obtain a completion certificate, nor did she

      attend any aftercare group sessions. Of the documented drug screens she

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 6 of 24
       completed between January 23, 2018 and June 24, 2019, she tested positive for

       some form of illegal substance 34 out of 36 times and she failed to submit to a

       screen over 100 times. She testified at the termination hearing that she last used

       heroin “[a] couple days ago.” Tr., Vol. II at 10. And she acknowledged that

       she was not currently in a position to safely and adequately parent the children

       “[b]ut it doesn’t mean [I can’t] later[.]” Id. at 25.


[10]   Father likewise admitted he had continued to use heroin and fentanyl

       throughout this case. Of Father’s documented drug screens between January 9,

       2018 and September 16, 2019, he tested positive for some form of illegal

       substance 87 out of 97 times. Father stated he had been drug free since

       September 2019, but also admitted he had used heroin the day before the

       hearing. He had participated in three or four treatment programs, obtaining a

       completion certificate from one within thirty days of the hearing. Like Mother,

       Father acknowledged now would not be the right time to have the children

       returned to them, but thought they just needed a little more time to show they

       could and would do better.


[11]   Grandmother testified that Mother is “very good with the children” during

       visits, she and the children are bonded, and if not for her drug use, she would be

       a fine parent. Id. at 142. She also testified that Father loves the children and

       they love him “a lot[,]” although they are closer to Mother. Id. at 147. In

       particular, Grandmother noted that although P. understands he is not able to go

       home right now, he would “love” to go back to live with Mother. Id. at 144.

       She noted that P. would be “very upset” about being adopted, but it was

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 7 of 24
       decided adoption would be preferable to a guardianship because “with

       guardianship, it’s open-ended. The boys will . . . wonder when they’re going to

       be able to go back home, and they probably never will. And so, this makes it

       permanent and then they could work on that and then move on.” Id. at 145.

       Grandmother stated that notwithstanding the emotional bonds between the

       parents and children, “I think that they couldn’t parent their children today the

       way they are.” Id. at 147. When asked if she thought the timeframe DCS

       offered for Mother and Father to obtain sobriety gave them an adequate

       opportunity to succeed, Grandmother stated, “[I]f there was something in place

       where they could . . . go inpatient right now and work on their sobriety and

       they had to stay, yeah, then, give them more time. But, if it’s going to continue

       like this, then we’re wasting our time, because nothing has changed.” Id. at

       148.


[12]   The juvenile court issued its order on termination on January 27, 2020,

       concluding that there is a reasonable probability that the conditions that

       resulted in the children’s removal from the parents’ home will not be remedied

       and that the continuation of the parent-child relationship poses a threat to the

       children’s well-being because “[b]y the parents [sic] own admission, they have

       serious drug problems and even under the umbrella of the Department of Child

       Services and under the umbrella of their parental rights possibly being

       terminated, the parents have continued to use illegal drugs[.] The history of the

       drug use cannot be ignored and the children deserve permanency. . . . It would

       be unfair to the children to delay such permanency on the very remote


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 8 of 24
       likelihood of the parents committing to and completing services.” [Father’s]

       Appellant’s Appendix, Volume 2 at 5. Mother and Father each appeal the

       juvenile court’s decision.



                                  Discussion and Decision
                                       I. Standard of Review
[13]   The Fourteenth Amendment to the United States Constitution protects the right

       of parents to establish a home and raise their children. In re Adoption of O.R., 16
N.E.3d 965, 972 (Ind. 2014). But the law also provides for the termination of

       those rights when parents are unable or unwilling to meet their parental

       responsibilities. In re J.S., 133 N.E.3d 707, 714 (Ind. Ct. App. 2019). We

       acknowledge that the parent-child relationship is “one of the most valued

       relationships in our culture[,]” but we also recognize that “parental interests are

       not absolute and must be subordinated to the child’s interests when determining

       the proper disposition of a petition to terminate parental rights.” In re I.A., 934
N.E.2d 1127, 1132 (Ind. 2010) (quotation omitted). The involuntary

       termination of parental rights is the most extreme sanction a court can impose

       because termination severs all rights of a parent to their children. In re R.A., 19
N.E.3d 313, 321 (Ind. Ct. App. 2014), trans. denied. As such, termination is

       intended as a last resort, available only when all other reasonable efforts have

       failed. Id. The purpose of terminating parental rights is to protect children, not

       to punish parents. In re C.D., 141 N.E.3d 845, 852 (Ind. Ct. App. 2020), trans.

       denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 9 of 24
[14]   Indiana Code section 31-35-2-4(b)(2) sets out the elements that DCS must allege

       and prove to terminate a parent-child relationship (in pertinent part):


               (A) that one (1) of the following is true:


               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.


               ***


               (iii) The child has been removed from the parent and has been
               under the supervision of a local office or probation department
               for at least fifteen (15) months of the most recent twenty-two (22)
               months, beginning with the date the child is removed from the
               home as a result of the child being alleged to be a child in need of
               services or a delinquent child;


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 10 of 24
         (D) that there is a satisfactory plan for the care and treatment of
         the child.


DCS must prove each element by clear and convincing evidence. Ind. Code §

31-37-14-2.2 If the juvenile court finds the allegations are true, “the court shall

terminate the parent-child relationship.” Ind. Code § 31-35-2-8(a). In doing so,

the juvenile court must enter findings and conclusions. Ind. Code § 31-35-2-

8(c). We will not set aside the findings or judgment unless they are clearly

erroneous. Z.B. v. Ind. Dep’t of Child Servs., 108 N.E.3d 895, 900 (Ind. Ct. App.

2018) (quotation omitted), trans. denied. To determine whether a judgment

terminating parental rights is clearly erroneous, we consider “whether the

evidence clearly and convincingly supports the findings and the findings clearly

and convincingly support the judgment.” In re R.S., 56 N.E.3d 625, 628 (Ind.

2016) (quotation omitted). We do not reweigh the evidence or judge the

credibility of witnesses but consider only the evidence and reasonable inferences

most favorable to the judgment. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014).

Neither Mother nor Father challenges any of the juvenile court’s factual

findings as being clearly erroneous. We therefore accept the findings as true

and determine only whether these unchallenged findings clearly and




2
  Indiana Code sections 31-35-2-4(b)(2)(A) and (B) are written in the disjunctive, and therefore the court need
only find that one of the requirements of subsection (b)(2)(A) and one of the requirements of subsection
(b)(2)(B) was established by clear and convincing evidence. See In re L.S., 717 N.E.2d 204, 209 (Ind. Ct. App.
1999), trans. denied, cert. denied, 534 U.S. 1161 (2002).

Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020                Page 11 of 24
       convincingly support the judgment. In re A.M., 121 N.E.3d 556, 562 (Ind. Ct.

       App. 2019), trans. denied.


                           II. Termination of Parental Rights
[15]   Mother and Father have filed separate briefs in this consolidated appeal. To

       reiterate, Mother is the biological mother of both P. and J. and the juvenile

       court terminated her parental rights to both children. Father is the biological

       father of only J.; he has no legal rights to P. and therefore his parental rights

       were terminated only as to J.


                                                  A. Father
[16]   Father challenges as clearly erroneous the juvenile court’s conclusions that 1)

       there is a reasonable probability that the conditions that resulted in J.’s removal

       from the home will not be remedied and 2) the plan for J. to be adopted by

       Grandmother is satisfactory.


                                          1. Remedy of Conditions

[17]   In determining whether the evidence supports the juvenile court’s finding that

       Father was unlikely to remedy the reasons for J.’s removal, we engage in a two-

       step analysis. In re E.M., 4 N.E.3d at 643. “First, we identify the conditions

       that led to removal; and second, we determine whether there is a reasonable

       probability that those conditions will not be remedied.” Id. (quotations and

       citations omitted).




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 12 of 24
[18]   In the second step, a parent’s fitness to care for his child must be judged at the

       time of the termination hearing, taking into consideration evidence of changed

       conditions. Matter of K.T., 137 N.E.3d 317, 326 (Ind. Ct. App. 2019). The

       parent’s habitual patterns of conduct must also be evaluated to determine the

       probability of future neglect or deprivation of the child. Id. “The [juvenile]

       court is entrusted with balancing a parent’s recent improvements against

       habitual patterns of conduct.” Matter of J.S., 133 N.E.3d at 715. In doing so, it

       may consider evidence of a parent’s prior criminal history, drug and alcohol

       abuse, history of neglect, failure to provide support, and lack of adequate

       housing and employment. In re W.M.L., 82 N.E.3d 361, 367 (Ind. Ct. App.

       2017). But such a determination “must be founded on factually-based

       occurrences as documented in the record—not simply speculative or possible

       future harms.” In re V.A., 51 N.E.3d 1140, 1146 (Ind. 2016). DCS is not

       required to rule out all possibilities of change; rather, it need establish only that

       there is a reasonable probability the parent’s behavior will not change. In re

       Ma.J., 972 N.E.2d 394, 401 (Ind. Ct. App. 2012).


[19]   Here, the record shows that DCS removed J. from the home and placed him in

       relative care due to lack of supervision and Mother’s and Father’s serious

       substance abuse issues. DCS became involved with the family this time when

       J. was found running barefoot in the street outside the family home while

       Mother slept inside. When DCS first met with Father, he refused to take a drug

       test but did admit to having recently used opiates and marijuana. A drug screen

       shortly after this meeting was positive for fentanyl.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 13 of 24
[20]   Evidence at the termination hearing revealed that Father’s involvement with

       heroin dates back to at least 2009, when he was charged in two causes with

       Class B felony dealing in heroin. He eventually pleaded guilty to possession of

       heroin, a Class C felony, and voluntarily relinquished his parental rights to his

       two older children because of the criminal case. Despite knowing firsthand the

       serious and wide-ranging consequences of drug use, Father continued to use

       heroin and other illegal drugs with regularity throughout the proceedings,

       testing positive for drugs on nearly ninety percent of his drug screens. Olejnik,

       the family’s case manager for over a year, described Father’s pattern of making

       a plan to address his addiction as hearings approached and then failing to

       follow through. And indeed, the evidence shows he had tried and failed to

       complete a handful of treatment programs throughout these proceedings, only

       successfully completing a program within thirty days of the termination

       hearing. But even after successfully completing that program, he admitted to

       having used heroin twice, including the day before the hearing. See Tr., Vol. II

       at 50 (Father testifying, “I’ve been clean what four months or something like

       that, but I had two slips.”). And he refused to take drug tests the last two

       months before the hearing.


[21]   Father argues the evidence shows that he “successfully completed substantive

       services that directly addressed the reasons for removal[,]” citing his completion

       of the parenting assessment, substance abuse evaluation, individual substance

       abuse therapy, random drug screens, and inpatient drug treatment. [Father’s]

       Appellant’s Brief at 9-10. We agree the evidence shows he completed the


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 14 of 24
       parenting assessment, parenting education, and substance abuse evaluation.

       His participation in individual substance abuse therapy was inconsistent,

       however. And although he did submit to random drug screens, he almost

       always tested positive for one or more illegal substances. Completing random

       drug screens means very little if the results are consistently positive for drugs.

       See id. at 9 (stating Father “completed . . . random drug screens”). He only

       managed to complete a treatment program within thirty days of the termination

       hearing, and we would not say that he “successfully completed” that program

       given that he admitted to using heroin again the day before the hearing.

       Participation in services alone is insufficient; it must be accompanied by

       positive changes, and the fact that Father was unable for nearly two years to

       complete a treatment program, continued to regularly test positive for drugs,

       and then “slipped up” after allegedly being drug free for four months by using

       heroin the day before the hearing indicates Father has not made great strides

       toward rectifying his drug abuse. For that same reason – lack of progress –

       Father’s plea for more time to tackle his addiction rings hollow, as he did not

       productively use the time he has already been given, all while J. has been in

       limbo.


[22]   The juvenile court found that Father was not in compliance with the case plan

       for reunification because Father had not put in the effort necessary to achieve a

       sober lifestyle and therefore had not remedied the original allegations of neglect.

       The juvenile court further found that the likelihood of Father committing to and

       completing services that would remedy the conditions was “very remote[.]”


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 15 of 24
       [Father’s] Appellant’s App., Vol. 2 at 5; see In re J.S., 133 N.E.3d at 715 (“The

       trial court has discretion to weigh a parent’s prior history more heavily than

       efforts made only shortly before termination. Requiring trial courts to give due

       regard to changed conditions does not preclude them from finding that parents’

       past behavior is the best predictor of their future behavior.”) (internal citation

       and quotation omitted). These findings clearly and convincingly support the

       juvenile court’s judgment that the conditions that resulted in J.’s removal will

       not be remedied.3


                                                2. Satisfactory Plan

[23]   Father also contends the juvenile court’s conclusion that there is a satisfactory

       plan for the care and treatment of J. is clearly erroneous. He argues that if

       Grandmother adopts J., “it stands to reason that as long as [she] maintains

       contact with the parents, the parent child relationship has not been

       meaningfully terminated.” [Father’s] Appellant’s Br. at 11.


[24]   Pursuant to Indiana Code section 31-35-2-4(b)(2)(D), DCS must provide

       sufficient evidence that there is a satisfactory plan for the care and treatment of

       the child. We have held that such plan need not be detailed; it just must offer a

       general sense of the direction in which the child will be going after the parent-




       3
        Father states in his brief that the “child is so connected with Father that he has expressed a desire to return
       home to Father’s care [and f]ailure to reunify the child with Father would upset the child.” [Father’s]
       Appellant’s Br. at 6. However, this misrepresents both the relationships between the parties and
       Grandmother’s testimony. Grandmother testified that P. wanted to return home to Mother and that P. would
       probably be upset when he learns that he was going to be adopted by Grandmother instead. See Tr., Vol. II
       at 144-45. But it is Father’s parental rights to J. that are at issue here.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020                 Page 16 of 24
child relationship is terminated. In re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App.

2013). We have also held that we need not address at this stage whether a

particular person is a suitable adoptive parent, because “it is within the

authority of the adoption court, not the termination court, to determine whether

an adoptive placement is appropriate.” In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct.

App. 2014), trans. denied. In J.C., the mother argued DCS did not have a

satisfactory plan for the children because they were in a pre-adoptive placement

with the paternal grandmother and the paternal grandmother might allow them

to have a relationship with the father if she was allowed to adopt. We held that

the evidence supported the juvenile court’s finding that adoption was an

adequate plan for the children’s future care and noted that such finding was not

tantamount to a decision that the children would be adopted by a specific

person. J.C., 994 N.E.2d at 290. Likewise here, DCS stated the plan was for J.

to be adopted and the juvenile court determined that adoption was a

satisfactory plan for his future care and treatment. The question of who should

adopt him was not before the juvenile court. If Grandmother desires to adopt

J., she will have to show an adoption court that such adoption is in J.’s best

interests at that time. See In re C.D., 141 N.E.3d at 856 (responding to parents’

argument that they have a fundamental right to choose who will adopt their

child following termination by noting that “the question of who is the more

suitable adoptive party for [the child] will be determined by the adoption

court”).




Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 17 of 24
                                                  3. Summary

[25]   The juvenile court’s findings that there is a reasonable probability that the

       conditions that resulted in J.’s removal from Father’s care will not be remedied

       and that adoption is a satisfactory plan for his future care and treatment are

       supported by clear and convincing evidence. The juvenile court’s order

       terminating Father’s parental rights to J. is therefore not clearly erroneous.


                                                  B. Mother
[26]   Mother challenges as clearly erroneous the juvenile court’s conclusions that 1)

       there is a reasonable probability that the conditions that resulted in P. and J.’s

       removal from the home will not be remedied, 2) there is a reasonable

       probability the continuation of the parent-child relationship will harm the well-

       being of the children, and 3) termination is in the children’s best interests.


                                          1. Remedy of Conditions

[27]   As with Father, we must identify the conditions that resulted in the children’s

       removal and then determine whether there is a reasonable probability those

       conditions will not be remedied. In re E.M., 4 N.E.3d at 643. And again, the

       children were removed from the home due to lack of supervision and Mother’s

       and Father’s serious substance abuse issues. The family came to the attention

       of DCS when police were called because J. was running barefoot in the street

       outside the family’s home in December. Mother was asleep in the home and

       police were only able to wake her when they entered the home through the

       open door and physically shook her. Mother and Father immediately left town


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 18 of 24
       and did not make themselves available to DCS for three weeks. The family had

       previously been involved with DCS because Mother had used heroin while she

       was pregnant with J. and he tested positive at birth. DCS asked Mother to take

       a drug screen as part of its current investigation, but she declined and DCS had

       to obtain a court order to compel her to submit to a screen. She tested positive

       for heroin, fentanyl, morphine, and codeine.


[28]   Evidence at the termination hearing showed that despite being offered

       numerous treatment programs and other opportunities to address her addiction,

       Mother continued to use drugs throughout these proceedings, including as

       recently as a couple of days before the termination hearing. She was a no-show

       at the majority of her random drug screens and she regularly tested positive at

       the ones she did take. She only participated in fifteen out of at least 100

       sessions offered for individual substance abuse therapy. She did complete one

       intensive outpatient treatment program but did not complete the aftercare

       classes and continued to test positive for drugs afterwards until she eventually

       refused to take any more drug tests.


[29]   Mother argues that she “was compliant throughout the case, except for

       substance use[.]” Brief of the Appellant, C.T. at 10. And we agree that she did

       complete the substance abuse evaluation, parenting assessment, and parenting

       education that she was ordered to complete as part of the participation plan in

       the CHINS case. She also regularly attended supervised visitation with the

       children, and it is undisputed that she and the children are bonded. But

       substance abuse is the very reason the children were removed, and Mother’s

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 19 of 24
       substance use continued up to a few days before the termination hearing. She

       therefore did not show progress with respect to remedying the primary

       condition keeping the children out of her care – getting control of her addiction.


[30]   Mother asks for more time to address her addiction, arguing that due to the

       severity of her addiction, it would not be unreasonable to give her additional

       time to tackle this issue. She cites In re H.T., 901 N.E.2d 1118 (Ind. Ct. App.

       2009), for the proposition that continuing the CHINS wardship would cause the

       children no harm. In H.T., the father was incarcerated shortly before his child’s

       birth. He had been in a relationship with the child’s mother and had attended

       birthing classes with her. After the child’s birth, he called from prison every

       week to speak with her, even after the mother began a relationship and

       eventually had a child with another man. While in prison, the father

       participated in a program through which he earned a bachelor’s degree and an

       attendant three-year reduction in his sentence. He also completed a substance

       abuse program and parenting classes. In the meantime, the child and her

       stepsibling were adjudicated CHINS and placed with the stepsibling’s

       grandparents. The father then began trying to correspond with his child

       through the grandparents. When DCS filed a petition for involuntary

       termination of the father’s parental rights, the father began corresponding with

       the child’s guardian ad litem and the family case manager. One hour after

       being released from prison, the father appeared at the guardian ad litem’s office,

       and the guardian ad litem contacted DCS to find out when the father could start




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 20 of 24
       court-ordered services. DCS refused to offer him any services and one month

       later, a termination hearing was held, and the father’s rights were terminated.


[31]   The juvenile court found that the father was willing and able to complete any

       services required to become the custodial parent of his child. But the juvenile

       court also found that Father was “too late.” Id. at 1122. We disagreed, noting

       that continuation of the CHINS wardship while the father completed services

       and established a relationship with the child would have no negative impact on

       her given that he had done all he could do while incarcerated and his fitness

       was not in question. “Simply put, there is no need for the extreme measure of

       permanently terminating [f]ather’s right to be a parent to his daughter.” Id.; see

       also In re K.E., 39 N.E.3d 641, 647-49 (Ind. 2015) (reversing termination of

       parental rights of father who was to be incarcerated for two more years at the

       time of the termination hearing, holding that “[g]iven the substantial efforts that

       [f]ather is making to improve his life by learning to become a better parent,

       establishing a relationship with [his children], and attending substance abuse

       classes . . . there is seemingly nothing else that [f]ather could have been doing to

       demonstrate his dedication to obtaining reunification” and therefore, the

       juvenile court’s conclusion that the father cannot remedy the conditions that led

       to removal was clearly erroneous).


[32]   As H.T. and K.E. demonstrate, additional time to allow a parent to address the

       precipitating conditions for removal is sometimes warranted. But in both those

       cases, the parents showed improvement in addressing those conditions. Here,

       Mother has shown little to no improvement in addressing her addiction. She

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 21 of 24
       was still using heroin as of a few days before the termination hearing. Under

       these circumstances, the juvenile court’s conclusion that there was a reasonable

       probability her addiction would not be remedied was not clearly erroneous.4


                                                   2. Best Interests

[33]   Mother also contends the juvenile court’s conclusion that termination is in the

       best interests of the children is clearly erroneous.


[34]   In determining whether termination of parental rights is in the best interests of a

       child, the court is required to look at the totality of the evidence. Z.B, 108
N.E.3d at 903. In doing so, the court must subordinate the interests of the

       parents to those of the children involved. Id. The testimony of service

       providers may support a finding that termination is in the child’s best interests.
Id.


[35]   Olejnik, the family’s first case manager, testified at the termination hearing that

       she believed termination was in the children’s best interests because of the

       “ongoing substance abuse, the lack of supervision from the beginning of the

       case, the lack in treatment programs, completion of programs, [and]




       4
         Mother also argues the juvenile court’s conclusion that there was a reasonable probability the continuation
       of the parent-child relationship threatened the well-being of the children was clearly erroneous. One, we
       need not address this issue because, as noted above, supra n. 2, the juvenile court need only find DCS has
       proven one of the provisions of Indiana Code section 31-35-2-4(b)(2)(B) in order to terminate a parent’s
       rights. And two, there is a reasonable probability the continuation of the parent-child relationship poses a
       threat to the well-being of the children for the same reasons there is a reasonable probability the conditions
       that resulted in their removal will not be remedied: Mother has not demonstrated she is capable or even
       willing to get and stay sober.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020                Page 22 of 24
       maintaining those clean drug screens.” Tr., Vol. II at 85. She also testified she

       never considered returning the children to their parents’ care during her time

       with the family. The court appointed special advocate (“CASA”) also testified

       that he believed termination was in the children’s best interests, noting that by

       the parents’ own admission, “they have serious drug problems that they are at

       step one of attempting to resolve. And while we wish them success in doing so,

       two years is certainly long enough that these children need to wait.” Id. at 160.

       And Abell, the family’s most recent case manager, testified that termination

       and adoption was in the children’s best interests because it would provide

       permanency for the children: “Right now, they’re kind of in the position that

       they’re not certain where they are going to end up or what’s going to happen.”
Id. at 117.


[36]   Based on the totality of the evidence, including Mother’s failure to show any

       commitment to remedying her substance abuse that led to the children’s

       removal from her care; her prior history with DCS; and the testimony from two

       family case managers and the CASA recommending termination and adoption,

       the juvenile court’s conclusion that termination of Mother’s parental rights is in

       the children’s best interests is not clearly erroneous. See In re A.I., 825 N.E.2d
798, 811 (Ind. Ct. App. 2005) (concluding that the testimony of the CASA and

       the family case manager, coupled with the evidence that the conditions

       resulting in the continued placement outside the home will not be remedied, is

       sufficient to prove by clear and convincing evidence that termination is in the

       child’s best interest), trans. denied.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 23 of 24
                                                  3. Summary

[37]   The juvenile court’s order terminating Mother’s parental rights is not clearly

       erroneous because the findings that there is a reasonable probability that the

       conditions that resulted in P. and J.’s removal from Mother’s care will not be

       remedied and that termination is in the best interests of the children are

       supported by clear and convincing evidence.



                                               Conclusion
[38]   Although it is apparent from the record that the parents love their children and

       were compliant with some of their services, they have not made progress in the

       services that matter most: those that will help them overcome their heroin

       addiction and remain sober so that they may competently parent their children.

       The juvenile court’s findings clearly and convincingly support its judgment and

       the termination of Father’s and Mother’s parental rights is not clearly

       erroneous.


[39]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-437 | September 30, 2020   Page 24 of 24